SUMMARY ORDER
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court is AFFIRMED.
Petitioner-Appellant, Rafaela Mercedes Gomez-DeLeon, pro se, appeals from an order and subsequent judgment of the district court’s dismissal of her 28 U.S.C. § 2241 petition. For substantially the same reasons stated in the district court opinion, we affirm the district court’s dismissal of Gomez-DeLeon’s § 2241 petition. In addition, with respect to Gomez-DeLeon’s argument that she is entitled to a compassionate hearing, that issue was not raised in the district court and cannot be raised for the first time on appeal. See Singleton v. Wulff, 428 U.S. 106, 120-21, 96 S.Ct. 2868, 49 L.Ed.2d 826 (1976). Accordingly, the judgment of the district court is hereby AFFIRMED.